DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 are pending and the subject of this FINAL Office Action.  Claims 11-20 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Applicants amended claim 1 to state “wherein the housing and the collection vessel define a source of particles; an ignition free zone maintained around the source of particles, wherein ignition sources capable of producing a spark or heat that is reactable with the particles are prohibited from entering the ignition free zone.”  New grounds of rejections address this new limitation.
Claim Interpretations
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
 “to restrict the release of the particles, dislodged from the filter, exterior of the housing.” (claim 10);
	To avoid these interpretations, Applicants are encouraged to amend the claims to to [perform an intended use]” with specific structures or “configured to [perform certain specific functions].”  	
	The filter of claim 1 encompasses any filter of any size for any purpose because the specification never defines the filter type.  In fact, the specification states that the purpose of the filter cleaning system is to “dislodge particles from the filter,” which any filter will have.  Thus, the claims encompass cleaning any filter.
	To this end, housing interior “sized to receive the filter” means any size housing interior as long as a filter of any type can fit inside.  This encompasses housing interiors of almost every conceivable size because filters range in size from very small (e.g. for inline fluid filters) to very large (e.g. for diesel engines).
	It is also noted that none of claims 1-10 actually require a filter in the system; instead, the system is only intended to be used with a filter.  Thus, claims 1-10 are directed to any system which comprises a housing, collection vessel (e.g. canister, bag, etc.), nozzle and suction device.
	As to “coupled,” the specification fails to define this term; thus it means any means of “join[ing] or link[ink] two things together.”  See Merriam-Webster, definition of “couple,” available at https://www.merriam-webster.com/dictionary/coupled, accessed 09/23/2020.
	As to cleaning system “isolated from ignition sources,” this encompasses any isolation technique from any ignition source (e.g. distance from ignition sources, sealed from outside ignition sources, etc.).  In fact, the only two isolation techniques disclosed in the specification are “maintaining an ignition free zone 160 around a source of dust particles 116 (e.g., housing 122 and collection vessel 124) within cleaning system 120,” and “the housing is sealed to 
	Finally, as to the “duct” of claim 4, this term seems to actually mean a hopper, collector or chute that narrows toward the bottom and collects the particles below the filter.  A “duct” is commonly defined as “a pipe, tube, or channel.”  Merriam-Webster, definition of “duct,” available at https://www.merriam-webster.com/dictionary/duct, accessed 09/23/2020.  In contrast, the only duct disclosed in the specification is in Figure 2 (duct 130):

    PNG
    media_image1.png
    665
    422
    media_image1.png
    Greyscale

From this figure, it is clear this is not the common meaning of a duct as a channel, pipe or tube, but rather a hopper, chute, or collector that narrows toward the bottom.  Thus, based on this 
	As to “the housing and the collection vessel define a source of particles,” this fails to distinguish over the prior art because it fails to explain what structures are required by “defin[ing] a source of particles.”  Instead, this is an intended use of the housing and the collection vessel.  Nevertheless, the cited prior art below also teaches intended uses with filters as sources of particles just like the examples from the instant specification and drawings.
	As to “an ignition free zone maintained around the source of particles, wherein ignition
sources capable of producing a spark or heat that is reactable with the particles are prohibited
from entering the ignition free zone,” this is an intended use of the cleaning system.  “Maintaining an ignition free zone maintained around the source of particles” explains how the system is intended to be used, not any particular structures of system.  Similarly, “ignition
sources capable of producing a spark or heat that is reactable with the particles are prohibited
from entering the ignition free zone” explains the intended ignition sources to be used with the system, but fails to describe any particular structures of the system.  Nevertheless, the prior art cited below also teaches these intended uses by providing housing just like the instant examples in the specification and drawings.

New Grounds of Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MCCLELLAND (US 2007/0044660).
	As to claim 1, MCCLELLAND teaches a cleaning system for use with a filter, the cleaning system comprising: a housing 28 comprising an enclosure defining an interior therein sized to receive the filter (Figs. 1-4); a collection vessel coupled in communication with the housing (dust collection bag 36 of the dust collection system 20; Figs. 1-3); a nozzle configured to direct a stream of air towards the filter to dislodge particles from the filter (blower hose 48 shown having a wand attachment 62 from which diffused air flow 63 can be blown onto the filter 24 to dislodge unwanted particulate matter; Fig. 4); and a pneumatic suction device coupled in communication with the collection vessel, wherein the pneumatic suction device is configured to draw the particles dislodged from the filter towards the collection vessel (vacuum motor 32 can be adapted to provide the vacuum air flow under the rollers 26 with hose 42 and provide vacuum air flow to the vacuum hose 40 by connecting the two hoses 40, 42 to the intake of the vacuum motor 32 through y-connector 38; Fig. 1).
	As to “wherein the housing and the collection vessel define a source of particles; an ignition free zone maintained around the source of particles, wherein ignition sources capable 
from the air filter 24 during the cleaning process are cleaned within the housing and collection vessel/hopper.  The housing of MCCLELLAND is the same housing as the housing of the instant specification and drawings and forms an ignition-free zone just like the instant housing examples.  In other words, MCCLELLAND teaches that the housing 28 is configured to create an ignition-free zone in the same way as the instant drawings and specification which teach “maintaining an ignition free zone 160 around a source of dust particles 116 (e.g., housing 122 and collection vessel 124) within cleaning system 120,” and “the housing is sealed to facilitate restricting dislodged particles from being discharged into the surrounding environment” (paras. 0009 & 0019).  Thus, the instant claims are indistinguishable from the prior art as exemplified by the specification, and broadly interpreted in the claims.
	As to claim 6, MCCLELLAND teaches the cleaning system in accordance with Claim 1, wherein the housing further comprises a transparent window 58 that provides a view into the interior from exterior of the housing (Fig. 1).
	As to claim 9, MCCLELLAND teaches the cleaning system in accordance with Claim 1, further comprising a hose coupled to the nozzle (blower hose 48 shown having a wand attachment 62 from which diffused air flow 63 can be blown onto the filter 24 to dislodge unwanted particulate matter; Fig. 4).

New Grounds of Claim Rejection - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2 and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over MCCLELLAND in view of OSTRANDER (US 2017/0370257).
MCCLELLAND teaches the elements of claim 1 as described above.
MCCLELLAND does not explicitly teach wherein the cleaning system is isolated from ignition sources by sealed housing (claims 2 and 10).
	However, OSTRANDER demonstrates that a skilled artisan would have bene motivated to apply housing seals in order to prevent dangerous particulate matter from filters in the environment with a reasonable expectation of success.  To this end, OSTRANDER teaches “[a]pparatus and methods are disclosed for cleaning diesel particulate filters (DPFs) or similar items,” and “a closed cabinet 200 preferably effectively sealed so that the cleaning actions inside the cabinet 200 do not result in dispersion of particulate matter outside the cabinet 200” (Abstract and para. 0037).  In fact, “[p]ersons of ordinary skill in the art will understand that certain advantages of the invention can be provided without a sealed cabinet, and/or with a partially-enclosed/sealed cabinet” (para. 0037).  In other words, sealing a cabinet was a well-known option before effective filing.  Thus, a skilled artisan would have been motivated to seal filter cleaning cabinets (here, “housing”) based on the application.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to seal the filter cleaning device of MCCLELLAND in order to use the filter cleaning device of MCCLELLAND with filters that contain dangerous particulate matter (e.g. combustible) with a reasonable expectation of success.  
Claim 3-5 are rejected under 35 U.S.C. § 103(a) as being unpatentable over MCCLELLAND, in view of PINDTER (US 2018/0093215).
MCCLELLAND teaches the elements of claim 1 as described above.
As to claim 4, MCCLELLAND teaches a duct extending from the main enclosure (hopper region 44; Fig. 1).
As to claim 5, MCCLELLAND teaches a grate 56 between the main enclosure and the duct, wherein the grate defines a bottom wall of the main enclosure (Fig. 1).
MCCLELLAND does not explicitly teach a pneumatic vibrator coupled to the housing for dislodging particles accumulated on an interior surface of the housing.
	However, PINDTER demonstrates that a skilled artisan would have been motivated to apply familiar pneumatic vibrators to the hopper of MCCLELLAND in order to dislodge material with a reasonable expectation of success.  To this end, PINDTER teaches a vacuum dust collector control system with a hopper on which a “pneumatic or mechanical vibrators also called fluidizers, used in the art to break a clogging in the hoppers” (para. 0050).  In other words, vibrating a collection hopper on a vacuum particulate collection system using pneumatic vibrators was a well-known option before effective filing.  Thus, a skilled artisan would have been motivated to apply familiar pneumatic vibrators to the particulate collection hopper of MCCLELLAND in order to break a clogging in the hoppers.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to attach familiar pneumatic vibrators to the hopper of MCCLELLAND in order to prevent a clogging in the hoppers with a reasonable expectation of success.  

Claim 7 is rejected under 35 U.S.C. § 103(a) as being unpatentable over MCCLELLAND, in view of CERRUTI (US 2003/0223860).
MCCLELLAND teaches the elements of claim 1 as described above.
MCCLELLAND does not explicitly teach wherein the pneumatic suction device comprises a venturi pump.
	However, CERRUTI demonstrates that a skilled artisan would have bene motivated to substitute venture pump for the vacuum pump of MCCLELLAND with a reasonable expectation of success.  To this end, CERRUTI teaches that “[t]he operation principle and the internal structure of an ejector or venturi pump . . . are known to those of average skill in the art” (para. 0036); and the low-pressure working advantages of venturi pumps (paras. 0008-0009).  In other words, venture pumps were a well-known vacuum pump option before effective filing.  Thus, a skilled artisan would have been motivated to substitute well-known venture pumps for the vacuum pump of MCCLELLAND in order to achieve the same vacuum purpose at lower working pressures.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar venturi pump for the vacuum pump of MCCLELLAND in order to create a vacuum with a reasonable expectation of success with a reasonable expectation of success.  

Claim 8 is rejected under 35 U.S.C. § 103(a) as being unpatentable over MCCLELLAND, in view of BLAUL (US 5,143,102).
MCCLELLAND teaches the elements of claim 1 as described above.

	However, BLAUL demonstrates that a skilled artisan would have been motivated to apply gloves to the housing of MCCLELLAND in order to prevent hand contamination with a reasonable expectation of success.  To this end, BLAUL teaches gloves attached to housing of air stream and vacuum cleaning system, which a skilled artisan of common sense would understand were intended to protect the user’s hands from contamination, dirt, etc. (Figs. 1-3, for example).  In other words, gloves on cleaning system housings were a well-known option before effective filing.  Thus, a skilled artisan would have been motivated to apply gloves in/on housings in order to allow the user to protect their hands.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar gloves to the cleaning system of MCCLELLAND in order to protect user hands with a reasonable expectation of success.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743